18-12341-smb         Doc 152       Filed 04/25/19 Entered 04/25/19 11:05:38                 Main Document
                                                 Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 In re:                                                        Chapter 11

     1141 REALTY OWNER LLC., et al.,                           Case No.: 18-12341 (SMB)

                                     Debtors.                  (Jointly Administered)
 ----------------------------------------------------------x

                 DECLARATION OF MARK W. SCHLUSSEL, ESQ. IN SUPPORT
                OF ENTRY OF AN ORDER CONFIRMING THE FIRST AMENDED
                 PLAN OF REORGANIZATION FOR 1141 REALTY OWNER LLC
                AND FLATIRONHOTEL OPERATIONS LLC UNDER CHAPTER 11
                             OF THE BANKRUPTCY CODE

           I, Mark W. Schlussel, declare under penalty of perjury as follows:

           1.     I am over the age of eighteen and am competent to testify to the matters set forth

 herein.

           2.     I am a partner with the firm of Zeichner Ellman & Krause LLP, counsel for Israel

 Discount Bank of New York (“IDB”), and am admitted to practice before this Court. IDB has

 been working with Premier Nomad LLC and Premier Flatiron LLC (collectively, “Premier”), the

 proposed plan funder under the First Amended Plan of Reorganization for 1141 Realty Owner

 LLC and Flatironhotel Operations LLC Under Chapter 11 of the Bankruptcy Code dated

 February 22, 2019 (the “Plan”) [Docket No. 121],1 with respect to the Exit Financing

 contemplated by the Plan.

           3.     I submit this declaration (the “Declaration”) in support of confirmation of the Plan

 proposed by Debtors under chapter 11 of title 11 of the United States Code (the “Bankruptcy

 Code”).

           4.     Except as otherwise indicated, all statements in this Declaration are based upon

 my personal knowledge, discussions with IDB’s representatives, and review of relevant
 1
   All capitalized terms used but not otherwise defined herein shall have the same meanings given to them in the
 Plan.

                                                          1
                                                                                     BPOWERS/2286254.1/067679
18-12341-smb        Doc 152     Filed 04/25/19 Entered 04/25/19 11:05:38             Main Document
                                              Pg 2 of 2


 documents. If I were called to testify as a witness in this matter, I would testify to the facts set

 forth herein.

          5.      I am the attorney primarily responsible for the negotiation and documentation of

 the Exit Financing for IDB. I regularly represent IDB in connection with similar bank loans,

 including several loans previously closed with Premier.

          6.      As detailed in my status letter dated March 25, 2019, annexed to the Declaration

 of Mark Mermel (ECF Doc. No. 151) as Exhibit A, all of the material conditions precedent to the

 closing of the Exit Facility have either been satisfied or will be satisfied prior to such closing.

 To the extent that a condition to the Exit Financing remains outstanding, each such condition is

 either: (i) of a ministerial nature that is typically satisfied at the closing; or (ii) the entry of an

 order confirming the Plan.

          7.      IDB has closed multiple loans with Premier in the past and, based upon the

 current status of the Exit Financing and the documentation submitted by Premier to date, I expect

 that IDB will be prepared to close on the Exit Financing shortly after the Court enters an order

 confirming the Plan.

          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct to the best of my knowledge, information and belief.

 Dated:        New York, New York
               April __,
                      24 2019


                                                ___________________________
                                                     Mark W. Schlussel, Esq.




                                                                               BPOWERS/2286254.1/067679
